IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 19 WM 2019
                                              :
                     Respondent               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
DALE MICHAEL WAKEFIELD,                       :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2019, the “Petition for the Exercise of King’s Bench

Powers” is DENIED.